DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative on 7/13/2022.
The application has been amended as follows: 

Claim 1. An apparatus for inspecting a substrate having a pattern thereon, the apparatus comprising: a condenser lens configured to receive a plurality of electron beamlets and reduce a divergence thereof; a scan deflector configured and arranged to displace the beamlets as a group to scan a surface of the substrate; an objective lens configured and arranged to focus the beamlets onto the surface of the substrate; and an addressable deflector configured and arranged to independently displace each beamlet to impinge on a selected target location; and instructions, when executed by at least one processor, programmed to control, or cause control of, the addressable deflector such that at least one beamlet has its pitch changed with respect to its nearest neighbors when emitted from the addressable deflector for generating an irregular grid on the surface of the substrate.
Response to Arguments
Applicant’s arguments, see pages 7-11, filed 7/5/2022, with respect to the amendments to the claims have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1; Frosien et al. U.S. PGPUB No. 2015/0155134 discloses an apparatus for inspecting a substrate 8 having a pattern thereon (“A specimen includes a surface to be structured or on which layers are deposited, an edge, and typically a bevel” [0032]), the apparatus comprising: a condenser lens 950 configured to receive a plurality of electron beamlets and reduce a divergence thereof (“the first condenser lens 950 can be utilized to control the de-magnification of the source within the entire system” [0097]); a scan deflector 12 configured and arranged to displace the beamlets as a group to scan a surface of the substrate 8 (“The scanning deflector 12 scans the beam over the surface of the specimen 8” [0050]); an objective lens 10 configured and arranged to focus the beamlets onto the surface of the substrate 8 (“the plurality of beams… are focused on the specimen 8 by a common objective lens 10” [0050]); and an addressable deflector 6A, 6B, 6C configured and arranged to independently displace each beamlet to impinge on a selected target location (“The individual deflectors, for example deflectors 6A, 6B and 6C shown in FIG. 4, allow for individual influencing of each beamlet to achieve improved optical probe performance of the electron beam probes reaching the sample surface” [0059]). However, although the individual activation of deflectors 6A-6C enables a change in beam pitch between individual beamlets and the formation of an irregular grid on the surface of the substrate, there is no positive recitation of instructions which, when executed, are programmed to control or cause control of the addressable deflector to generate an irregular grid on the surface of the substrate by changing the pitch of each beam with respect to its nearest neighbor.
Tanimoto et al. U.S. PGPUB No. 2008/0067376 discloses an electron beam inspection apparatus including a plurality of beamlets wherein the beamlets are deflected to form the irregular grid pattern illustrated in figure 5A on the surface of a substrate. However, Tanimoto illustrates in figure 5A that the deflection only causes spacing in the X-direction, while Y-directional spacing is caused by a movement of a stage on which the substrate is mounted. Figure 5A illustrates that no X-directional spacing exists between neighboring beams, and so Tanimoto does not disclose instructions, when executed, programmed to control, or cause control of, an addressable deflector such that at least one beamlet has its pitch changed with respect to its nearest neighbors when emitted from the addressable deflector for generating an irregular grid on the surface of the substrate.
Ren et al. U.S. PGPUB No. 2017/0213688 discloses an electron beam inspection apparatus including a plurality of beamlets wherein pitch P between neighboring impingement spots of electron beamlets on a substrate may be changed by individual deflectors (“changing the pitches by varying the deflection angles” [0075]). However, Ren changes pitch size as part of a magnification procedure and preserves the regular grid spacing ([0018]) and does not disclose the formation of an irregular grid on the surface of the substrate.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, an apparatus for inspecting a substrate having a pattern thereon, the apparatus comprising: instructions, when executed, programmed to control, or cause control of, an addressable deflector that independently displaces each of a plurality of beamlets of an electron beam such that at least one beamlet has its pitch changed with respect to its nearest neighbors when emitted from the addressable deflector for generating an irregular grid on the surface of a substrate.

Regarding independent claims 12 and 15; these claims include substantially similar limitations to those of independent claim 1 and are allowable at least for the reasons indicated with respect to independent claim 1.

Regarding dependent claims 2-11, 13, 14, and 16-20; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claims 1, 12, and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881